Citation Nr: 1455116	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-48 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for depression, to include as secondary to service-connected urticarial pigmentosa.

2. Entitlement to an evaluation in excess of 10 percent prior to April 2, 2009, and 30 percent thereafter for urticarial pigmentosa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from December 1973 to November 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was previously before the Board in June 2013, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1. A May 2006 rating decision denied the Veteran's claim of entitlement to service connection for depression.  The Veteran was notified of her appellate rights, but did not complete an appeal of the rating decision.

2. Evidence received since the May 2006 rating decision is cumulative of the evidence of record at the time of the prior denial and does not relate to an unestablished fact necessary to substantiate the claim of service connection for an depression nor does it raise a reasonable possibility of substantiating the Veteran's claim of service connection.

3. Prior to April 2, 2009, urticarial pigmentosa was manifested by no more than four episodes during the previous 12-month period requiring antihistamine treatment.

4. As of April 2, 2009, urticarial pigmentosa was manifested by no more than four  debilitating episodes during the previous 12-month period which responded to intermittent systemic corticosteroid and/or immunosuppressive treatment.


CONCLUSIONS OF LAW

1. The May 2006 rating decision which denied the Veteran's claim of entitlement to service connection for depression is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the May 2006 rating decision in connection with Veteran's claim of entitlement to service connection for depression is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3. The criteria for an evaluation in excess of 10 percent prior to April 2, 2009, and 30 percent thereafter, for urticarial pigmentosa have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7825 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For applications to reopen previously denied claims, it is necessary for VA to inform claimants of the unique character of evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  Dingess, 19 Vet. App. 473.  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and also the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.

The Veteran received sufficient notification prior to the initial unfavorable agency decision, which properly addressed both claims on appeal.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained, including records related to the Veteran's application for Social Security Administration (SSA) disability benefits.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).

Multiple VA examinations have been provided throughout the appeal to assess the severity of the Veteran's service-connected disability.  These examinations are adequate for the purposes of the instant appeal, as they involved a clinical evaluation of the Veteran and provide a discussion of relevant symptomagology.  See generally Barr v. Nicholson, 23 Vet. App. 303, 311 (2007).  The Board acknowledges that a May 2010 VA examination may be inadequate, particularly as it relates to the aggravation prong of secondary service connection.  However, as discussed below, the Board has determined that new and material evidence has not been submitted; therefore, there is no prejudice in adjudicating the instant application to reopen notwithstanding the inadequacy of the May 2010 examination.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (adequacy of new medical examinations performed by VA is moot after the Board determined that claim should not be reopened for lack of new and material evidence).

As a final note, the Board again observes the instant claim was previously remanded in April 2013 to obtain records related to the Veteran's SSA disability claim as well as any outstanding VA treatment records, which have since been associated with the claims file.  As such, there has been substantial compliance with the Board's remand, and adjudication of the instant issue may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159 .

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

I. Application to Reopen

The RO previously denied the Veteran's claim of service connection for depression in a May 2006 rating decision.  The RO considered service treatment records, post-service VA treatment records and the Veteran's statements regarding the claimed conditions.  The RO determined that service connection for depression was not warranted on either a direct or secondary basis, because the evidence did not indicate the Veteran's current disability was etiologically related to her active service or to a service-connected disability.  The Veteran was provided notified of her procedural and appellate rights but did not complete an appeal of this decision.  Thus, it is final.  38 U.S.C.A. § 7105(c).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The evidence received since the May 2006 decision includes additional VA treatment records, SSA disability records and the report of a May 2010 VA examination.  Significantly, these records relate the Veteran's depression to her significant orthopedic disabilities, none of which are service-connected.  There is no suggestion in these new records that the Veteran's depression may be related to her active service or to her service-connected skin disorder.  In fact, the Board notes that, other than initiating the current claim and asserting the RO did not consider direct service connection (which, the Board notes it did), the Veteran has made no further assertions regarding her depression that may be considered in conjunction with her application to reopen.

The Board concludes that the recently received evidence does not constitute new and material evidence with respect to the issue of service connection for depression.  These records note the Veteran continues to suffer from depression and receives treatment for this condition.  However, the newly obtained records do not provide an indication that the Veteran's depression is related to active service or to her service-connected skin disability, but rather is due to her non-service-connected orthopedic disabilities.  This evidence is cumulative of the evidence of record at the time of the last final denial, and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection.  Therefore, the Veteran's application to reopen the claim of entitlement to service connection for depression must be denied.

II. Increased Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected urticarial pigmentosa has been assigned an evaluation of 10 percent prior to April 2, 2009, and 30 percent thereafter, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7825 (2014).  Under Diagnostic Code 7825, a 10 percent evaluation is warranted for recurrent episodes occurring at least four times during the previous 12-month period, and; responding to treatment with antihistamines or sympathomimetics.  Id.

A 30 percent evaluation is warranted for recurrent debilitating episodes occurring at least four times during the previous 12-month period, and; requiring intermittent systemic immunosuppressive therapy for control.  Id.

A maximum 60 percent evaluation is warranted for recurrent debilitating episodes occurring at least four times during the previous 12-month period despite continuous immunosuppressive therapy.  Id.

A May 2008 VA examination report indicates the Veteran reported pink to red spots, worse when she is hot or cold.  She reported an inability to go out in the sun and cannot wear any fabric other than cotton due to the itching.  She reported four or more episodes during the previous twelve months, which were not debilitating and treated it with Benadryl for the itching.  While the treatment was noted to be systemic, she was not receiving any corticosteroid or immunosuppressive treatment at the time.

A December 2008 VA dermatology note indicates the Veteran exhibited multiple 15 millimeter (mm) macules on her upper back and chest.  She was in receipt of a cream therapy at the time.  A VA dermatology note dated April 2, 2009, indicates the Veteran was then initially prescribed a systemic corticosteroid treatment.

At an October 2009 VA examination, the Veteran reported episodes of urticarial pigmentosa without warning several times a week, causing extreme pruritus and swelling over her entire body, along with intermittent hives.  She was in receipt of both systemic and topical treatment, which included a systemic corticosteroid.  The number of episodes were noted to be approximately 200 during the prior 12-month period, and the VA examiner indicated these episodes were debilitating and the condition responded to treatment.  Finally, the examiner noted there were "at least 20" pigmented circular lesions on the chest and back ranging in size from 1-2 centimeters (cm) in diameter.

Finally, at an August 2012 VA examination, the Veteran denied a worsening of urticarial pigmentosa, but had continued chronic severe itching.  She was noted to be prescribed constant antihistamines and systemic immunosuppressive retinoids for six weeks or more, but not constant, as well as topical creams.  The episodes were found to be non-debilitating.  The Veteran exhibited multiple (approximately 15-18) pink/brown discreet, nontender, intact macular lesions on the mid-chest.

In light of the evidence discussed above, the Board finds that an evaluation in excess of 10 percent prior to April 2, 2009, is not warranted.  In this regard, the Board notes that the Veteran's condition did not require treatment with systemic corticosteroids or immunosuppressive therapy during this period.  As of this date, however, systemic corticosteroid treatment was prescribed, thus warranting a 30 percent evaluation.  However, an evaluation greater than 30 percent is not warranted as the record indicates the Veteran's skin condition responded to treatment.  

The Board acknowledges the Veteran's contentions that her service-connected skin condition warrants an increased initial evaluation throughout the appeal period.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.118 with respect to determining the severity of her service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).

The Board has also considered whether a higher evaluation is warranted at any point during the appeal period pursuant to any other applicable diagnostic criteria under 38 C.F.R. § 4.118.  However, the Board concludes that the preponderance of the evidence is against an increased evaluation on the basis of scarring.  

As such, the benefit of the doubt rule does not apply, and the Veteran's claim for an increased evaluation must be denied.  See 38 U.S.C.A. § 5107 (West 2002).

The discussion above reflects that the symptoms of the Veteran's urticarial pigmentosa are contemplated by the applicable rating criteria.  The effects of the Veteran's disability, including outbreaks resulting in swelling and itching that responds to systemic therapy, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

As a final note, entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). In this case, even though the Veteran is not current employed, the record indicates this is due to non-service-connected disabilities.  There is no assertion by the Veteran, nor indication in the record, that her service-connected skin disability results in an inability to obtain and maintain gainful employment.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disability.


ORDER

New and material evidence sufficient to reopen a claim of service connection for depression has not been submitted; the appeal is denied.

An evaluation in excess of 10 percent prior to April 2, 2009, and 30 percent thereafter, for urticarial pigmentosa is denied.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


